DETAILED ACTION
Claims 1-20 are presented.
IDS are considered.
Drawings as originally filed are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. Specifically:
References considered relevant to the invention’s field of invention include:
Lim et al. (US 2021/0334578) - An image processing device is disclosed. The image processing device includes: a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory, wherein the processor is further configured to obtain a first image and a classifier that indicates a purpose of image processing, and to process, by using a deep neural network (DNN), the first image according to the purpose indicated by the classifier, wherein the DNN processes input images according to different purposes.
Wen et al. (US 2020/0175673) - An image processing device is disclosed. The image processing device includes: a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory, wherein the processor is further configured to obtain a first image and a classifier that indicates a purpose of image processing, and to process, by using a deep neural network (DNN), the first image according to the purpose 
Panging et al. (US 2020/0175320) - A device that includes a model training engine implemented by a processor. The model training engine is configured to obtain a set of data values associated with a feature vector. The model training engine is further configured to generate a set of gradients by dividing separation distances by an average separation distance and to compare each gradient to a gradient threshold value. The model training engine is further configured to identify a boundary in response to determining a gradient exceeds the gradient threshold value, to determine a number of identified boundaries, and to determine a number of clusters based on the number of identified boundaries. The model training engine is further configured to train the machine learning model to associate the determined number of clusters with the feature vector.

The references, while discloses subject matters related to extraction of features in image analysis field of technology, however does not disclose:
extracting features of the input image to generate one or more feature maps; and
analyzing the one or more feature maps to generate a plurality of predictions
respectively corresponding to a plurality of subpixels of the input image;
wherein extracting features of the input image comprises extracting features of the
input image using a residual network having N number of residual blocks, N being a positive
integer greater than 1;
wherein analyzing the one or more feature maps comprises analyzing the one or
more feature maps through M number of feature analyzing branches to generate M sets of
predictions;

a respective one set of the M sets of predictions comprises multiple predictions
respectively corresponding to the plurality of subpixels of the input image; and
a respective one of the plurality of predictions is an average value of corresponding ones of the M sets of predictions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/QUAN M HUA/Primary Examiner, Art Unit 2645